Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 1 of 55
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                  March 02, 2021
                                                                Nathan Ochsner, Clerk
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 2 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 3 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 4 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 5 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 6 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 7 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 8 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 9 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 10 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 11 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 12 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 13 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 14 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 15 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 16 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 17 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 18 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 19 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 20 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 21 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 22 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 23 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 24 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 25 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 26 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 27 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 28 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 29 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 30 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 31 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 32 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 33 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 34 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 35 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 36 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 37 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 38 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 39 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 40 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 41 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 42 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 43 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 44 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 45 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 46 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 47 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 48 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 49 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 50 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 51 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 52 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 53 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 54 of 55
Case 4:10-cv-04969 Document 302 Filed on 03/02/21 in TXSD Page 55 of 55
